Title: To James Madison from Albert Gallatin, 14 July 1801 (Abstract)
From: Gallatin, Albert
To: Madison, James


14 July 1801, Treasury Department. Encloses letter from comptroller on the subject of JM’s letters of 24 June and 2 July. Does not object to the comptroller’s proposal. Requests that JM designate on each requisition the persons to whom payable, the amount to be paid, and the object to which the sum applies.
 

   
   RC and enclosure (DNA: RG 59, ML). RC 2 pp. In the enclosed 13 July 1801 letter, John Steele proposed to Gallatin that when public funds were advanced to U.S. agents abroad, the object of the remittances be specified. Steele added that “Doubtful points” in accounts would be submitted to the secretary of state for an opinion and the same principles would apply to domestic accounts for public printing, remittances to the Barbary States, and the “expences of other treaties.” Reproduced in Papers of Gallatin (microfilm ed.), reel 5.


